NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               
                  FILE
                'ltNI--
                  IN CLERKS    OFFICE
          IIJIIR!:Me COURT, STATE OF




          (]:;~~/
              . o'(V"                                                            Ronald        penter
                                                                                 ~upreme Court Clerk



                           IN THE SUPREME COURT OF THE STATE OF WASHINGTON




          STATE OF WASHINGTON,                                 )
                                                              )       No. 89235-1
                                        Respondent,           )
                                                               )
                      v.                                       )      En Bane
                                                               )
          WILLIAM NEAL FRANCE,                                 )
                                                               )
                                        Petitioner.            )      Filed     JUL 0 3 2014
                                                              )


                      MADSEN, C.J.-William Neal France was convicted of five counts of felony

          harassment and one count of witness intimidation for making multiple harassing calls

          to his former attorneys. Consistent with the pattern jury instructions on witness

          intimidation, the jury was instructed that "[a]s used in these instructions, threat also

          means to communicate, directly or indirectly, the intent immediately to use force

          against any person who is present at the time." Clerk's Papers (CP) at 40 (Instruction

          9) (emphasis added); see 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

          INSTRUCTIONS: CRIMINAL 2.24, at 71-72 (3d ed. 2008) (WPIC). There was no

          evidence presented that France, who was in jail when he made the calls, intended

          immediately to use force against any person present at the time of the charged
                                             
          No. 89235-1


          conduct. France contends under the law of the case doctrine, his felony harassment

          convictions must be dismissed. The State argues that the instructions, taken as a

          whole, accurately informed the jury of the elements of felony harassment and that it

          presented sufficient evidence to sustain France's convictions. We agree, and affirm.

                                                      FACTS

                      In 2010, attorney Anita Paulsen represented William Neal France in a prior

          case that resulted in France receiving a drug offender sentencing alternative. After

          sentencing in that case, France began leaving obscene and threatening voicemails for

          Paulsen and Nina Beach, a social worker involved in the case. Paulsen's supervisor,

          Lisa Duagaard, sent France a letter telling him to stop making harassing calls. France

          did not heed the request and began calling Duagaard as well. In November 20 11,

          France pleaded guilty to nine counts of felony harassment and received an exceptional

          sentence of 180 months. State v. France, 176 Wn. App. 463,308 P.3d 812 (2013),

          review denied, 179 Wn.2d 1015 (2014); CP at 1, 5. The November 2011 judgment

              and sentence incorporated a no contact order directing France to have no contact with

          Paulsen, Beach, and Duagaard. France, 176 Wn. App. at 466, 473-74.

                      Within hours of being sentenced, France left more threatening voice mails for

              Duaggard and Paulsen. Based on these and other calls, in December 2011 France was

              charged with five more counts of felony harassment under RCW 9A.46.020. After the

              jury had been selected but before opening statements, the State amended the

              information to add a witness intimidation charge under RCW 9A.72.11 0.

                                                          2
                                               
          No. 89235-1


                      At trial, the State offered the testimony of Paulsen and Duaggard and played

          recordings of some of the voice mails for the jury. Among other things, the jury was

          instructed that

                             [a] person commits the crime of harassment when he, without
                      lawful authority, knowingly threatens maliciously to do any act which is
                      intended to substantially harm another person with respect to his or her
                      physical health or safety and when he or she by words or conduct places
                      the person threatened in reasonable fear that the threat will be carried
                      out.

          CP at 37 (Instruction 6). Consistent with instruction 6, the to-convict instructions on

          felony harassment instructed the jury that to convict France of felony harassment it

          must find beyond a reasonable doubt that France (among other things):

                            ( 1) .... knowingly threatened:
                                   (a) maliciously to do any act which was intended to substantially
                            harm [the victims] with respect to [their] physical health or safety; and
                            (2) That the words or conduct of the defendant placed [the victims] in
                      reasonable fear that the threat would be carried out.

          !d. at 38 (Instruction 7). The other four felony harassment to-convict instructions

          used the same language. The witness intimidation to-convict instruction said in

          relevant part that the State must prove "[t]hat on or about December 27, 2011, the

              defendant by use of a threat against a current or prospective witness attempted to

              induce that person to absent herself from an official proceeding." !d. at 48

              (Instruction 17). The jury was also instructed that

                             [a] s used in these instructions, threat also means to communicate,
                      directly or indirectly, the intent immediately to use force against any
                      person who is present at the time.


                                                           3
                                                    
          No. 89235-1


                              To be a threat, a statement or act must occur in a context or under
                       such circumstances where a reasonable person would foresee that the
                       statement or act would be interpreted as a serious expression of intention
                       to carry out the threat.

          I d. at 40 (Instruction 9) (emphasis added). The jury convicted on all six charges.

          France received another exceptional sentence, this time for 120 months.

                       France appealed, making several arguments, including that there was

          insufficient evidence of "threat" as defined by the jury instructions to sustain his

          convictions because there was no evidence he intended to immediately use force

          against someone present. Br. of Appellant at 1, 9-10. The State contended that

          instruction 9's definition of"threat" was "superfluous with regard to the felony

          harassment charges, because 'threat' is already defined within the essential elements

          of that crime." Br. ofResp't at 13. However, the State suggested that "such is not the

          case with regard to witness intimidation" and it "concede[ d] that France is correct that

          count VI [witness intimidation] must be reversed and dismissed." Id. at 12-13. The

          Court of Appeals accepted the State's concession and otherwise affirmed the

          convictions, finding that instruction 9 did not add an element of felony harassment

          that the State was required to prove. State v. France, noted at 175 Wn. App. 1024,

          2013 WL 3130408, at *4-5, *7 (Wash Ct. App. June 17, 2013). 1



              1
                The Court of Appeals described the arguments and noted that no definition of "threat" was
              embedded in the witness intimidation instructions but did not independently analyze whether the
              law ofthe case doctrine demanded the conviction be dismissed. State v. France, 2013 WL
              3130408, at *5. We have not been asked to review this issue or the propriety ofthe State's
              concession.
                                                             4
                                                 
          No. 89235-1


                       France petitioned for review of one issue: "Whether the convictions must be

          reversed due to insufficient evidence under the 'law of the case' doctrine?" Pet. for

          Review at 1. We granted France's petition and now affirm.

                                                     ANALYSIS

                       This case is framed by two fundamental principles of law: the first

          constitutional, the second arising from the nature and exigencies of appellate review.

          The first principle is that constitutional due process requires that the State prove every

          element of the crime beyond a reasonable doubt. State v. Warren, 165 Wn.2d 17, 26,

          195 P.3d 940 (2008) (citing In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L.

          :f135 Wn.2d 97, 102, 954 P.2d 900

          (1998) (citing State v. Hames, 74 Wn.2d 721, 725, 446 P.2d 344 (1968)). If the jury is

          instructed (without objection) that to convict the defendant, it must be persuaded

          beyond a reasonable doubt of some element that is not contained in the definition of

          the crime, the State must present sufficient evidence to persuade a reasonable jury of

          that element regardless of the fact that the additional element is not otherwise an

          element of the crime. !d. (citing State v. Lee, 128 Wn.2d 151, 159, 904 P .2d 1143

              (1995)). 2



              2
               We recognize that "[t]he term 'law of the case' means different things in different
              circumstances," several of which are not implicated by this case. Lutheran Day Care v.
              Snohomish County, 119 Wn.2d 91, 113, 829 P.2d 746 (1992) (citing 15 LEWIS H. ORLAND &
              KARL B. TEGLAND, WASHINGTON PRACTICE: JUDGMENTS § 380, at 55 (4th ed. 1986)). In this
                                                            5
                                                       
          No. 89235-1


                      France argues that his convictions must be reversed under the law of the case

          doctrine because the first paragraph of instruction 9 defined "threat" in a way that the

          evidence did not support. The State argues that other instructions, including the

          felony harassment to-convict instructions, contained definitions of "threat" that were

          amply supported by the evidence. We agree with the State.

                      All of the elements of the charged crime must appear in the to-convict

          instruction "'because it serves as a yardstick by which the jury measures the evidence

          to determine guilt or innocence."' State v. Johnson, 180 Wn.2d 295, 306, 325 P.3d

          135 (2014) (internal quoting marks omitted) (quoting State v. Sibert, 168 Wn.2d 306,

          311, 230 P.3d 142 (2010)). Where an erroneous to-convict instruction creates a new

          element of the crime, the instruction will become the law of the case and the State will

          be required to prove that element. Hickman, 135 Wn.2d at 101 (requiring State to

          prove venue under law of the case doctrine-even though venue was not a statutory

          element of insurance fraud-because the State did not object to an erroneous

          to-convict instruction informing the jury it must find beyond a reasonable doubt

              "'[t]hat the act occurred in Snohomish County, Washington'" (emphasis omitted)).

          No party in this case argues that the elements listed in the to-convict instructions were

              erroneous or were not supported by the evidence presented. Instead, France contends

              that the law of the case doctrine applies to all instructions and thus we must reverse


              case, we are concerned only with "the 'rule that the instructions given to the jury by the trial
              court, if not objected to, shall be treated as the properly applicable law."' Id. (quoting ORLAND
              & TEGLAND, supra, at 56).
                                                               6
                                                       
          No. 89235-1


          his conviction unless the State presented sufficient evidence that he "communicate[ d],

          directly or indirectly, the intent immediately to use force against any person who is

          present at the time." CP at 40 (Instruction 9). In other words, he argues that intent to

          immediately use force against a person who is present at the time of the threat is a fact

          that must be proved by virtue of the law of the case doctrine.

                       France is correct that the law of the case doctrine applies to all unchallenged

          instructions, not just the to-convict instruction. Tonkovich v. Dep 't of Labor & Indus.,

          31 Wn.2d 220, 225, 195 P.2d 638 (1948) (noting that "the sufficiency of the evidence

          to sustain the verdict is to be determined by the application of the instructions and

          rules of law laid down in the charge"); accord City of Spokane v. White, 102 Wn.

          App. 955, 964-65, 10 P.3d 1095 (2000); State v. Price, 33 Wn. App. 472, 474-75, 655

          P.2d 1191 (1982); Englehart v. Gen. Elec. Co., 11 Wn. App. 922, 923, 527 P.2d 685

          ( 1974). But " [e] ach instruction must be evaluated in the context of the instructions as

          a whole." State v. Benn, 120 Wn.2d 631, 654-55, 845 P.2d 289 (1993) (citing State v.

              Coe, 101 Wn.2d 772, 788, 684 P.2d 668 (1984)). We have recently reemphasized this

          principle in Johnson, 180 Wn.2d at 305. 3




              3
                While not before us, we note that "[i]t is error to give an instruction which is not supported by
              the evidence" presented in the case. Benn, 120 Wn.2d at 654 (citing State v. Hughes, 106 Wn.2d
              176, 191-92, 721 P.2d 902 (1986)). However, a defendant is not necessarily entitled to reversal
              merely because a definitional instruction, taken in isolation, pertains to facts not in evidence.
              Even if an instruction was given in error, the error may be harmless. State v. Berube, 150 Wn.2d
              498, 505, 79 P.3d 1144 (2003) (citing Neder v. United States, 527 U.S. 1, 9, 119 S. Ct. 1827, 144
              L. Ed. 2d 35 (1999)).
                                                               7
    No.89235-1
                                                           


                 We note that all the instn1ctions at issue here appear to be drawn from the

           WPIC. 4 Specifically, the definition of "threat" in instruction 9 was drawn partially

           from 11A WPIC 115.52, the definition of"threat" for the purposes of intimidating a

           witness, and partially from the "true threat" portion of 11 WPIC 2.24, the general

           definition of "threat." Compare CP at 40, with llA WASHINGTON PRACTICE:

           WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL WPIC 115.52, at 438 (3d

           ed. 2008) (Intimidating a Witness-Threat-Definition) and 11 WPIC 2.24 (Threat-

           Definition). 5 The note on use for 11A WPIC 115.52 instn1cts the parties to use "also"

           when "this instruction is used with one or more of the definitions contained in WPIC

           2.24." 11A WPIC 115.52, at 438.

                  France is correct that under some circumstances, the State may be required to

           prove facts not specifically contained in the to-convict instn1ction, not as elements but

           because those facts serve some other function that requires the State to prove them,

           such as a "true threat" or "sexual gratification." See, e.g., State v. Allen, 17 6 Wn.2d.

           611, 626, 294 P.3d 679 (2013) ("true threat") (quoting State v. Kilburn, 151 Wn.2d

           36, 43,84 P.3d 1215 (2004)); State v. Stevens, 158 Wn.2d 304,309-10, 143 P.3d 817

           4
             The felony harassment to-convict instmctions given were substantially similar to 11 WPIC
           36.07.03. Compare CP at 38, 43-46, with 11 WPIC 36.07.03, at 584 (Harassment-Felony-
           Previous Conviction-Elements). Instmction 6, which explained the crime ofharassment, was
           drawn from 11 WPIC 36.07.01. Compare CP at 37, with 11 WPIC 36.07.01, at 579
           (Harassment-Felony-Definition).                                                      •
           5
             "Threat," for purposes of intimidating a witness under RCW 9A.72.11 0, means either "(i) [t]o
           communicate, directly or indirectly, the intent immediately to use force against any person who
           is present at the time or (ii) [t]hreat as defined in RCW 9A.04.11 0(27)." RCW 9A.04.11 0(27) is
           the general definition of "threat" for the criminal code and substantially resembles 11 WPIC
           2.24. It has recently been recodified at RCW 9A.04.11 0(28).
                                                           8
                                                     
          No. 89235-1


          (2006) ("sexual gratification"). France suggests that this case is analogous to Stevens,

          where this court required the State to "show sexual gratification as part of its burden

          to prove sexual contact," even though sexual gratification was not an element of the

          crime. 158 Wn.2d at 309.; RCW 9A.44.083(1) (child molestation), .010(2) (defining

          sexual contact within the criminal code). We disagree. Stevens turned on the

          statutory elements of child molestation, which includes sexual contact, and the

          statutory definition of"sexual contact," which defines sexual contact in terms of

          sexual gratification. 158 Wn.2d at 307; RCW 9A.44.083(1 ), .01 0(2)). This case, on

          the other hand, turns on whether an instruction containing one of many statutory

          definitions of the term "threat," at least one of which is contained in the to-convict

    ·· -- instruction and that has a common meaning as well, created an additional fact the

          State was required to prove. 6

                       Similar to sexual gratification, even though "true threat" is not an element of

              felony harassment, the State still must prove it. However, this is because "true threat"

              defines and limits the scope of criminal statutes, such as felony harassment, that

          potentially encroach upon protected speech. Allen, 176 Wn.2d at 626 (quoting

              Kilburn, 151 Wn.2d at 43). The First Amendment broadly protects speech, but not

              "true threats"; statements "made in a 'context or under such circumstances wherein a


              6
               The State insists that "the first paragraph of the additional definitional instruction was
              superfluous as to the felony harassment counts because its use ofthe word 'also."' Suppl. Br. of
              Resp't at 11-12. We disagree. No jury instruction in this case was superfluous; each went to the
              charged crimes. The State points to no case where the law of the case doctrine was disregarded
              on the theory that an instruction in a criminal case was superfluous.
                                                             9
                                                
          No. 89235-1


          reasonable person would foresee that the statement would be interpreted ... as a

          serious expression of intention to inflict bodily harm upon or to take the life' of

          another person." Kilburn, 151 Wn.2d at 43 (alteration in original) (internal quotation

          marks omitted) (quoting State v. Williams, 144 Wn.2d 197, 208-09, 26 P.3d 890

          (200 1)). We require the State to prove a "true threat" to prevent encroachment on

          protected speech. France suggests no similar reason to require the State to prove each

          definition of "threat" included in these instructions.

                      Simply put, while the State may sometimes be required to prove facts outside

          the to-convict instruction, France does not persuade us that this is such a case.

                      In addition, we have already rejected the notion that multiple definitions of

          statutory terms necessarily create either new elements or alternate means of

          committing a crime. See State v. Smith, 159 Wn.2d 778, 785, 154 P.3d 873 (2007);

          State v. Linehan, 147 Wn.2d 638, 646, 56 P.3d 542 (2002) (different definitions of

          "assault" do not create alternative means). The Court of Appeals has already rejected

          the contention that an instruction that listed "1 0 definitions of 'threat' under RCW

          9A.04.11 0(25)" created" 10 alternative means" of committing the crime. State v.

          Marko, 107 Wn. App. 215,218-19,27 P.3d 228 (2001) (citing State v. Laico, 97 Wn.

          App. 759,764,987 P.2d 638 (1999)). The court found that "[i]n describing the

          various kinds of threats, the legislature was not creating additional elements to, but

          merely defining an element of, a potential crime." Id. at 219-20; accord Smith, 159

              Wn.2d at 785 (citing Linehan, 14 7 Wn.2d at 646).

                                                          10
                                                     
          No. 89235-1


                      We agree. The State was not required to prove "the intent immediately to use

          force against any person who is present at the time" to prove felony harassment. See

          RCW 9A.46.020. That is only one of many definitions of"threat" our statutes

          provide. The instructions given in this case were consistent with the felony

          harassment statute. Instruction 9 said that "[a]s used in these instructions, threat also

          means to communicate, directly or indirectly, the intent immediately to use force

          against any person who is present at the time." CP at 40 (emphasis added). Rather

          than creating an element to be proved by the State, instruction 9 merely provided an

          alternative definition. When read in tandem with the other instructions, including the

          to-convict instructions, it correctly informed the jury of the law. Compare CP at 3 8

          (Instruction 7) (to-convict instruction), with RCW 9A.46.020(l)(a)(iv) (felony

          harassmentf and RCW 9A.04.110(28)Q) (relevant "threat" definition). 8

                      We find the State presented sufficient evidence of the elements of harassment.

                                                      CONCLUSION

                      France is not entitled to have his felony harassment convictions vacated under

              the law of the case doctrine when the to-convict instruction correctly recited the

                             (1) A person is guilty of harassment if:
                             (a) Without lawful authority, the person knowingly threatens:

                             (iv) Maliciously to do any other act which is intended to substantially
                     harm the person threatened or another with respect to his or her physical or mental
                     health or safety.
              RCW 9A.46.020.
              8
                '"Threat' means to communicate ... the intent: ... To do any other act which is intended to
              harm substantially the person threatened or another with respect to his or her health, safety,
              business, financial condition, or personal relationships." RCW 9A.04.11 0(28)0).
                                                               11
                                       
          No. 89235-1


          elements of the crime but the jury was instructed on more than one definition of

          "threat," one of which the State did not prove. We affirm.




                                                     12
                         
          No. 89235-1




          WE CONCUR:




                                             13